Citation Nr: 1138510	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.

In June 2009, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

This case was previously before the Board in September 2009, at which time the Board issued a decision denying the two claims at issue.  The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  

The Court proceeded to vacate the Board's September 2009 decision.  That is, pursuant to a June 2010 Order and Joint Motion, the Court vacated the Board's September 2009 decision and remanded his claims so that the Board may provide adequate reasons and bases for its rejection of a private audiologist's opinion.  The case returned to the Board so that it could implement the Court's directives.    

The Board remanded this case in September 2010 and March 2011 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Although the Veteran was exposed to acoustic trauma during service, there is insufficient evidence of hearing loss or recurrent tinnitus disease upon discharge, within one year after service, and for many decades post-service.  

2.  The Veteran's lay assertions regarding continuity of symptomatology for hearing loss and tinnitus are not persuasive or credible in light of his inconsistent statements and other evidence of record.   

3.  Although the Veteran currently has recurrent tinnitus and a bilateral hearing loss disability for VA purposes, the most probative evidence is against a link between the Veteran's current bilateral hearing loss and tinnitus disorders and his period of active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Review of the claims folder shows compliance with the VCAA. The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, the May 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

As to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in May 2006 prior to the October 2006 rating decision on appeal.  Thus, there is no timing error.   

The Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

As to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and relevant VA treatment records.  The Veteran also was afforded several VA examinations with medical opinions addressing the etiology of his hearing loss and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The November 2010 VA examination with an April 2011 addendum was fully adequate.  This examination was thorough, well-explained, and based on a review of the pertinent evidence in the claims folder.  The Veteran's representative in the September 2011 Informal Hearing Presentation (IHP) alleged that the VA examiner failed to consider lay evidence.  However, contrary to this assertion, in the first sentence of the April 2011 addendum, the VA examiner specifically acknowledged she was asked to consider the Veteran and his spouse's lay statements as to continuity of symptoms for hearing loss and tinnitus.  Subsequently, the examiner stated she reviewed the Veteran's medical history and "statements."  However, she concluded that in the absence of records from the time of service and shortly after separation revealing any hearing loss, it would be speculative to say the primary cause of current hearing loss is military noise-induced damage.  Ultimately, the examiner concluded hearing loss with tinnitus is "less likely as not" caused by military service, but rather was "more likely" caused by other etiology in the intervening 55 years.  There is no fault in the VA examiner's consideration of the lack of clinical evidence of hearing loss until decades after service as pertinent.  In any event, to the extent it can be argued the VA examiner did not fully consider the Veteran's lay assertions of continuity, there is no prejudice because the Board in the present decision has determined that the lay allegations of continuity of symptoms are not credible, as discussed in detail below.   

The Veteran has submitted personal statements, hearing testimony, argument and briefs from his representative, private medical evidence, and a medical treatise article.  The Board is also satisfied as to substantial compliance with its September 2010 and March 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ secured additional VA treatment records and a comprehensive VA audiological examination and opinion that did in fact consider both medical and lay evidence of record.  In short, the AOJ has substantially complied with the Board's instructions.  Therefore, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043.  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed bilateral hearing loss as the result of acoustic trauma during service.  Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his military occupational specialty (MOS) as a flight line worker and aircraft engine mechanic in the Navy.  In this capacity he says he was exposed to acoustic trauma from aircraft engines during take offs and landings.  He reported it was his responsibility to start the planes, which required him to stand between the two engines on the plane.  He states he was not provided hearing protection during service.  He denies civilian post-service acoustic trauma as a natural gas labor and service mechanic for 35 years.  See February 2007 Notice of Disagreement (NOD); July 2007 Substantive Appeal; June 2009 hearing testimony at pages 2-4.

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Id.  

The Court also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, the most recent November 2010 VA audiology examination revealed bilateral sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  Earlier VA and private audiology examinations dated in 2006 revealed similar findings.  VA examiners also diagnosed recurrent tinnitus.  The November 2010 audiogram showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
30
40
55
LEFT
25
25
35
40
45

Thus, the Veteran at the very least has current bilateral hearing loss and tinnitus.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  But the question remains whether this current hearing loss and tinnitus are related to confirmed acoustic trauma during his military service.  

Service records confirm that the Veteran served as a flight line worker and aircraft engine mechanic in the Navy from 1951 to 1955.  The Veteran clearly experienced a history of noise exposure in service from aircraft without hearing protection.  These facts are not in dispute by the VA.  The Board, however, observes that there is no medical evidence in his STRs of complaints, treatment, or diagnosis of hearing loss or tinnitus in either ear during the Veteran's period of active service.  Upon his discharge examination in August 1955, the Veteran's hearing was normal according to a whispered-voice test.  Nonetheless, the Board finds this examination to be of limited probative value due to the fact that a more scientific and accurate International Standards Organization (ISO) audiometric test, which is utilized in current times, was not available in the 1950s.  Overall, however, the Veteran's STRs provide no evidence of hearing loss or tinnitus during service.      

Regardless, the lack of evidence of hearing loss or tinnitus during service is not fatal to the Veteran's claims.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection, as long as current hearing loss disability can be adequately linked to service.  Ledford, 3 Vet. App. at 89.

The Board observes that post-service, the evidence as a whole does not establish continuity of symptomatology of hearing loss or tinnitus since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board emphasizes the Veteran is competent to currently report in-service and post-service symptoms of and treatment for hearing loss and tinnitus.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In this vein, the Veteran, his spouse, and his representative have at times competently reported the onset of symptoms of hearing loss and tinnitus during his military service and continuing thereafter, with gradual worsening over time.  See e.g., May 2006 claim; March 2009 VA Form 646 from representative; June 2009 Travel Board hearing testimony at pages 2-3, 7-8, 12-14; January 2011 and September 2011 IHPs from representative.      

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   

In this regard, the first medical evidence of treatment or symptoms for hearing loss or tinnitus in the claims folder is from private and VA audiological records dated in 2006, approximately 50 years after discharge from service.  An August 2006 VA QTC examiner noted hearing loss that had existed for only 20 years (since 1986).  The same examiner noted tinnitus that had existed for only 10 years (since 1996).  The onset of both was described as "gradual" over the last 10 to 20 years.  In summary, the first medical evidence of record dates the onset of the Veteran's hearing loss and tinnitus symptoms to over 30 years after discharge from service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the present case consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Id. at 1337.  

But most importantly, there are several other factors present that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

In this respect, there are several inconsistent statements throughout the appeal from the Veteran, as well as lay statements that directly contradict medical evidence of record.  It is acknowledged the Veteran, his spouse, and his representative have at various times alleged continuity of symptomatology of hearing loss and tinnitus since service.  See e.g., May 2006 claim (Veteran asserts hearing loss and tinnitus beginning in August 1955 during service); March 2009 VA Form 646 from representative (representative asserts Veteran could have been suffering from hearing loss at discharge but did not realize its extent until prompted by family and friends); June 2009 Travel Board hearing testimony at pages 2-3 (representative asserts Veteran had hearing loss and tinnitus symptoms at discharge), pages 7-8 (Veteran's spouse asserts that Veteran stopped responding to her requests as far back as 50 years ago due to diminished hearing), pages 12-14 (Veteran's spouse asserts that Veteran was not aware he could apply for VA hearing loss benefits after discharge); January 2011 and September 2011 IHPs (representative asserts continuity of hearing loss and tinnitus symptoms since discharge).

However, in contrast, there are inconsistent statements from the Veteran and contrary medical evidence of record as to the date of onset of his hearing loss and tinnitus symptoms.  For example, as noted above, an August 2006 VA QTC examiner noted the Veteran's report of hearing loss that had existed for only 20 years (since 1986).  The same examiner noted tinnitus that had existed for only 10 years (since 1996).  The onset of both was described as "gradual" over the last 10 to 20 years, as opposed to beginning in service in the 1950s.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, common sense would dictate the Veteran's report of the onset of pertinent symptoms in the 1980s and 1990s to the August 2006 VA QTC examiner are the most truthful and accurate of record.  In addition, at one point during his June 2009 hearing, when the Veteran was asked when he noticed hearing loss, he stated "quite a while later."  See June 2009 hearing testimony at page 4.  His personal interest here to receive monetary benefits also becomes a factor once other medical and lay evidence of record is inconsistent with his lay assertions as to continuity of symptoms.  In essence, the Veteran has made inconsistent and contradictory statements at different times.  The representative's assertion that the Veteran "could" have been experiencing hearing loss during service but did not realize he had hearing loss is speculative, ambiguous, and ultimately unpersuasive given the contrary evidence of record.  In summary, the Veteran's lay assertions as to continuity of symptoms are less credible and persuasive in light of all these factors.

The Board acknowledges it may not require contemporaneous medical evidence as a prerequisite to considering lay evidence credible.  However, in the present case, the Board is not requiring contemporaneous medical evidence as a prerequisite to considering the Veteran's lay evidence credible; but rather, the Board finds the Veteran's lay statements of continuity not credible, in part, because they contradict other evidence of record (i.e., the August 2006 VA QTC examination).  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  

Therefore, overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of any in-service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Also, the Board finds no medical evidence of sensorineural hearing within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board now turns to the central issue in this case - whether there is probative evidence of a nexus between the Veteran's current bilateral hearing loss and tinnitus and his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  See also 38 C.F.R. § 3.303(d).  In this regard, the medical evidence of record on this determinative issue of nexus includes two unfavorable medical opinions from VA audiologists and one favorable medical opinion from a private audiologist.  In addition, the Veteran has submitted medical treatise evidence.  The Board concludes the negative opinions suggesting no nexus outweigh the one favorable positive opinion which was based on limited discussion and limited reasons and bases.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive evidence, in April 2006 a private audiologist conducted an audiometric examination of the Veteran and concluded that his hearing loss was consistent with noise exposure.  There was no mention of tinnitus.  It was assessed that the noise exposure was due to military aircraft.  However, this opinion has significant flaws.  There was no discussion of any post-service noise exposure.  (In contrast, the August 2006 VA QTC examiner noted post-service noise exposure without hearing protection).  There was also no discussion of when his hearing loss supposedly began - i.e., continuity of symptoms.  The opinion provided little to no reasons and bases.  Thus, overall, this private opinion is entitled to limited probative value.  Simply put, it is not as persuasive or as detailed as the unfavorable VA examinations and opinions discussed below.  The weight of a medical opinion is diminished where the basis for the opinion is not adequately stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

As to the positive evidence, the Veteran has also submitted medical treatise evidence on presbycusis (age-related hearing loss), received in January 2011.  This was submitted in response to the findings of the November 2010 VA examiner who attributed the Veteran's hearing loss in large part to his age.  The medical treatise article states that the standard battery of audiologic tests does not help in the quantitative separation of acoustic trauma from presbycusis.  It was therefore submitted to refute the findings of the November 2010 VA examiner.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

The medical treatise article submitted by the Veteran only contains generic information on identifying presbycusis.  It was not accompanied by the opinion of any medical professional.  This evidence is therefore only entitled to limited probative value, as it is not supported by any definitive or concrete medical opinions.  

As to the negative evidence, the August 2006 VA QTC audiology examiner opined that it is "at least as likely as not" that current hearing loss is "unrelated" to military noise exposure.  The examiner's use of language was somewhat confusing and ambiguous.  However, the examiner's reasoning is what is crucial here in terms of the date of onset of symptoms of hearing loss and tinnitus  - decades after discharge.  The examiner reasoned the reported date of onset of the hearing loss and tinnitus is more than 40 years after exposure to military noise.  Post-service acoustic noise exposure without protection was also documented.  The etiology of the tinnitus was deemed to be due to the hearing loss.  Overall, this VA opinion is entitled to limited probative value in support of the claim.  

As to the negative evidence, the Board has reviewed a November 2010 VA audiology examination and April 2011 addendum.  In the November 2010 report, this examiner indicated that considering the Veteran's age, the "progressive" nature of his hearing loss, and the extent and configuration of the hearing loss, the hearing loss in not typical of damage due to noise exposure, but is characteristic of presbycusis and vascular disease.  The examiner remarked he could not relate the hearing loss to military service.  Several days later the examiner reviewed the earlier private and VA medical opinions from 2006.  The examiner reflected that the favorable April 2006 private opinion was unsound because the Veteran's 35 years of civilian employment, hobby of shooting without hearing protection, age, and circulatory condition were not considered.  The November 2010 examiner suggested that the onset, progression, extent, severity, and configuration of the Veteran's hearing loss are characteristic of presbycusis and vascular disease.  The VA physician concluded that the Veteran's hearing loss and tinnitus were "less likely as not" caused by military service.  

As to the negative evidence, in an April 2011 addendum to the November 2010 opinion, the VA audiologist further explained that she routinely evaluated the hearing acuity of recently separated Veterans who have been exposed to loud noise from aircraft.  The examiner remarked that just because the Veteran was exposed to aircraft noise during service does not necessarily mean his hearing loss resulted from that exposure.  The examiner added that at a January 2007 VA hearing aid evaluation, the Veteran described hearing loss characterized by a symmetric, gradually sloping audio configuration that worsens progressively with aging - presbycusis.  Noise exposure also did not contribute to the presbycusis.  It was probable that hypertension and coronary artery disease contributed to the hearing loss.  The examiner mentioned that VA treatment records also listed presbycusis as his hearing problem.  And contrary to the assertions of the Veteran's representative in the September 2011 IHP, in the first sentence of the April 2011 addendum, the VA examiner specifically acknowledged she was asked to consider the Veteran and his spouse's lay statements as to continuity of symptoms for hearing loss and tinnitus.  The examiner at one point stated she reviewed the Veteran's medical history and "statements."  However, she concluded that in the absence of records from the time of service and shortly after separation revealing any hearing loss, it would be speculative to say the primary cause of current hearing loss is military noise-induced damage.  Ultimately, the examiner concluded the hearing loss with tinnitus is "less likely as not" caused by military service, but rather was "more likely" caused by other etiology in the intervening 55 years.  This opinion was thorough, supported by extensive reasons and bases, based on a review of the pertinent evidence in the claims folder with current audiological testing, and supported by other evidence of record.  The Board finds that this negative medical opinion is entitled to great probative weight against the claims.   

There is no fault in the VA examiner's consideration of the lack of clinical evidence of hearing loss until decades after service as significant.  In fact, the Board in the present decision has found that the Veteran's lay allegations of continuity are not credible in light of other factors.  The Board emphasizes that it has the duty to analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck, 9 Vet. App. at 152 (1996).  

In sum, in light of the detailed discussion above, the probative evidence of record reflecting no relationship between the Veteran's current hearing loss and tinnitus and his military service outweighs the evidence in support of a nexus.   

The Board emphasizes that although the Veteran is competent to report any symptoms of hearing loss or tinnitus he previously or currently has, he is not competent to render an opinion as to the medical etiology of his currently diagnosed sensorineural hearing loss, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The Veteran does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  As to his tinnitus, although as a lay person he is competent to provide a nexus opinion for this disorder since it is subjective in nature, his lay assertions are outweighed by the medical findings in the November 2010 VA audiology report and April 2011 addendum, as well as the lack of persuasive, credible evidence of continuity of symptoms of recurrent tinnitus since service.    

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the bilateral hearing loss and tinnitus claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, his appeal must denied.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


